         Case 1:21-cv-00198-RKE Document 50             Filed 08/05/21    Page 1 of 3




              UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
GLOBAL ALUMINUM DISTRIBUTOR LLC,           :
                                           :
                  Plaintiff,               :
                                           :
      v.                                   : Before: Richard K. Eaton, Judge
                                           :
UNITED STATES,                             : Consol. Court No. 21-00198
                                           :
                  Defendant,               :
                                           :
      and                                  :
                                           :
TA CHEN INTERNATIONAL, INC.,               :
                                           :
                  Defendant-Intervenor.    :
__________________________________________:

                                               ORDER

       Before the court is the motion for reconsideration of the court’s denial of Kingtom

Aluminio S.R.L.’s (“Kingtom”) motion to intervene pursuant to Rule 24, ECF No. 44 (“Motion”),

and the responses of Defendant-Intervenor Ta-Chen International, Inc., ECF No. 45; Plaintiff

Global Aluminum Distributor LLC, ECF No. 46; and Consolidated Plaintiff Hialeah Aluminum

Supply, Inc., ECF No. 49. Defendant the United States did not file a response to the motion to

reconsider.

       In support of its Motion, Kingtom argues that “[t]he court’s apparent failure to consider

any of the above facts and reasons to grant Kingtom’s intervention in its June 21, 2021 order is

clear error.” Mot. at 7; see also Mot. at 9.

       Maybe.
         Case 1:21-cv-00198-RKE Document 50                 Filed 08/05/21      Page 2 of 3

Consol. Court No. 21-00198
Page 2

        The “above facts and reasons” referenced in this sentence are substantially contained in

seven numbered subparagraphs found in paragraph 11 of Kingtom’s papers. While Kingtom claims

that these subparagraphs contain facts and reasons, the court finds them to be generally conclusory.

        Thus, in subparagraph one Kingtom states that its “production, export, and sales to

Plaintiffs of the merchandise . . . constitutes an interest in the merchandise, in the transactions, or

in the importation of the merchandise.” Mot. at 6. Kingtom does not explain how the sales of its

merchandise to Plaintiffs give Kingtom a continuing interest in any of these matters.

        In subparagraph two Kingtom asserts generally that it has an interest in the finding that it

did not cooperate to the best of its ability, without specifying what that interest might be.

        In subparagraph three Kingtom suggests that it has an interest in subsequent EAPA

investigations without stating with clarity or specificity what that interest is.

        In subparagraph four Kingtom states that the adverse facts available finding in this case, if

sustained, would impair its ability “to contest the finding in the underlying case . . . in subsequent

EAPA investigations.” Mot. at 6. Kingtom makes this assertion without saying how it would be

impaired, or if it is, how it would be injured.

        In subparagraph five Kingtom complains “[t]hat Plaintiffs do not adequately represent

Kingtom’s ability to contest the finding against Kingtom’s production, business practices, and

record-keeping.” Mot. at 6. While this may be true, Kingtom does not explain what it would gain

if it were to defend itself.

        In subparagraph six Kingtom asserts “[t]hat the Court’s disposition of this action would

adversely affect or aggrieve Kingtom, pursuant to 28 U.S.C. § 2631(j)(1), such that Kingtom has

a conditional right to intervene,” but it does not explain how it would be affected or aggrieved. See

Mot. at 7; see also Mot. at 5.
         Case 1:21-cv-00198-RKE Document 50                   Filed 08/05/21      Page 3 of 3

Consol. Court No. 21-00198
Page 3

        Elsewhere in its Motion, Kingtom states that its “interests in the instant action are much

broader than merely continuing to sell aluminum extrusions to Plaintiffs,” and that “[t]he Final

Determination finds that Kingtom’s aluminum extrusions are Chinese-origin, and that the

investigated transactions involve Kingtom selling Chinese-origin aluminum extrusions to

Plaintiffs.” Mot. at 4 (emphasis omitted). While Kingtom states that it has been “profoundly”

harmed by the “legal effects” of the final determination, it fails to state with any clarity or

specificity what the harm would be.

        Finally, Kingtom asserts that its ability to protect its “interests” will be “substantially

impaired” in this and in other actions in which Customs and Border Protection may rely on the

findings in its final determination, but again, it fails to clearly state what these interests are.

        Thus, to date, the court remains unconvinced that Kingtom has stated facts sufficient to

satisfy the requirements for either intervention of right or permissive intervention under Rule 24.

Nonetheless, these facts may exist. Accordingly, it is hereby

        ORDERED that, on or before August 27, 2021, Kingtom may support its Motion with an

affidavit or affidavits, by an individual or individuals with knowledge of the facts attested to

therein, stating facts that support its application together with a brief of not more than ten pages

explaining why the facts contained in the affidavits satisfy the requirements for intervention.

Kingtom may wish to review North American Interpipe, Inc. v. United States, No. 20-03825, 2021

WL 2106427 (Ct. Int’l Trade May 25, 2021), generally for guidance.




                                                                             /s/ Richard K. Eaton
                                                                           Richard K. Eaton, Judge

Dated: August 5, 2021
       New York, New York
